DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-23 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A voltage regulator module, comprising: the at least one accommodation space is formed within the first circuit board and arranged between the first surface and the second surface of the first circuit board, and the at least one accommodation space is in communication with the at least one first opening and the at least one second opening; at least one metallic winding assembly disposed within the at least one accommodation space and embedded in the first circuit board, wherein the at least one metallic winding assembly comprises at least one third opening, the at least one third opening is aligned with the corresponding first opening and the corresponding second opening; at least one switching circuit disposed on the first surface of the first circuit board, wherein a projection region of the at least one switching circuit on the first surface of the first circuit board and a projection region of the corresponding metallic winding assembly on the first surface of the first circuit board are partially overlapped with each other; and a 
            Claims 2-23 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848